Citation Nr: 1038067	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-32 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 18, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 
percent for PTSD, for the period from February 18, 1997 to May 
4, 2004.

3.  Entitlement to an initial disability rating in excess of 70 
percent for PTSD, as of July 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter comes before the Board on appeal from January 2004 
and September 2004 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Effective July 1,, 2004, the Veteran is in receipt of a total 
disability evaluation based on individual unemployability.

In November 2003, the Board determined that service connection 
for PTSD was warranted, effective February 18, 1997, the date he 
filed the claim to reopen.  In January 2004, the RO implemented 
the award of entitlement to service connection for PTSD.  An 
initial disability rating of 30 percent was assigned.   In 
September 2004, the Board held that a temporary evaluation of 100 
percent was warranted effective May 4, 2004, due to 
hospitalization over 21 days.  Thereafter, the Veteran's PTSD was 
evaluated as 70 percent, effective July 1, 2004.  

In February 2010,  the Veteran presented testimony before the 
undersigned during a hearing in Washington D.C.


FINDINGS OF FACT

1.  All known and available medical records have been obtained; 
the Veteran has been advised under the facts and circumstances of 
this case as to the evidence which would substantiate his claim 
pertaining to san increased evaluation and an earlier effective 
for the grant of service connection for his service-connected 
PTSD and he has otherwise been assisted in the development of 
such claim.

2.  The Veteran's original claim of service connection for a 
psychiatric disorder was denied by the RO in an October 1978 
rating decision.  The Veteran did not initiate an with respect to 
the October 1978 rating decision.

3.  The Veteran resubmitted his claim for service connection in 
October 1986.  In January 1987, the RO held that service 
connection was not warranted for an acquired psychiatric 
disorder, to include PTSD.  The Veteran perfected an appeal and 
the matter was duly forwarded to the Board.  In April 1990, the 
Board held that service connection for an acquired psychiatric 
disorder, to include PTSD, was not warranted.

4.  The current claim on appeal was received in February 1997.  
In November 2003, the Board held that service connection for PTSD 
was warranted, effective February 18, 1997, the date of receipt 
of the Veteran's petition to reopen his claim.  The November 2003 
Board decision was implemented by means of a January 2004 rating 
action.  

5.  As of February 18, 1997, the Veteran's PTSD has been 
manifested by recurrent nightmares, sleep disturbances, intrusive 
thoughts, a depressed mood, irritability and occasional suicidal 
ideation.

6.  Throughout the pendency of this appeal, the Veteran's PTSD 
has not resulted in total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation or memory loss.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 18, 
1997, for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.400 (2009).

2.  From February 18, 1997, to May 4, 2004, the criteria for an 
initial disability rating of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

3.  Throughout the pendency of this appeal, the criteria for an 
initial disability rating higher than 70 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

VCAA letters dated in April 2001, November 2001 and March 2002 
explained the evidence necessary to substantiate the Veteran's 
claim for service connection for PTSD.  Entitlement to service 
connection for PTSD was granted by the Board in November 2003.  

Additionally, letters dated in March 2006, June 2006, October 
2006 and June 2008 explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.

Although the Veteran was specifically notified of the 
requirements to establish entitlement to an increased rating and 
earlier effective date, the VA General Counsel has held that 
38 U.S.C.A. § 5103(a) does not require VA to provide notice of 
this information for newly raised or "downstream" issues, such 
as claims for increased compensation following the initial grant 
of service connection for a disability, in response to notice of 
its decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).   As such, and as stated above, the appropriate 
notice has been given in this case.

The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal.

With regard to the duty to assist, the claims file contains 
service treatment records, service personnel records, reports of 
VA post-service treatment, reports of private treatment, and 
reports of VA examinations.  Based on the foregoing 
considerations, the Board finds that the VA examinations of 
record are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (Board has a duty to ensure VA examinations are 
adequate).

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate each claim has been obtained.  There is no 
indication in the claims file that there are additional available 
relevant records that have not yet been obtained.

Factual Background

As noted, the Board denied service connection for PTSD in April 
1990, and reopened and granted the claim in November 2003, based 
upon the Veteran's February 18, 1997 petition to reopen the 
claim.  

In April 1990, the Veteran's service treatment and personnel 
records were contained in the claims folders.  The service 
treatment records are silent as to any complaints of, treatment 
for or a diagnosis of psychiatric complaints.  Rather, upon 
separation evaluation date in April 1970, the Veteran 
specifically denied frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, bed wetting, nervous trouble of any sort, any 
drug or narcotic habit.  Clinical evaluation was within normal 
limits.  

Service personnel records show that the Veteran served in the 
Republic of Vietnam from July 1967 to July 1968.  His military 
specialty was as a supply specialist (while in Vietnam he worked 
as a wheel vehicle mechanic and armorer), and his decorations 
included the National Defense Service Medal, Vietnam 
Counteroffensive Phase III, IV, V, Vietnam Service Medal, Vietnam 
Campaign Medal, and Tet Counteroffensive badge.  The Veteran's DA 
Form 20 also listed participation in the following campaigns: 
Vietnam Counteroffensive Phase II, and III; however, his DD 214 
listed participation in Vietnam Counteroffensive campaigns Phase 
III, IV and V.  There is no indication of any award of a 
decoration signifying participation in combat.

Private treatment records from Dorothy Dix Hospital, dated from 
September 1976 to October 1976, reflect that the Veteran was 
admitted for testing and observation in order to determine his 
fitness to stand trial in a criminal case.  At that time, the 
Veteran professed ignorance as to the reason for his being there.  
The examiner indicated that the Veteran appeared to have an 
inadequate and unstable personality who probably responded to 
situations that threatened him with physical force.  He 
understood the charges against him; the possible consequences if 
convicted and was able to cooperate with his attorney.  In the 
examiner's opinion the Veteran was responsible for his actions at 
the time of the alleged crime.  The discharge summary reported 
the Veteran's psychiatric diagnoses as emotional unstable 
personality and neurotic reaction, regression under stress.

Treatment notes dated in April 1977 from the prison mental health 
clinic indicated that the Veteran was characterized as having a 
"borderline personality organization," psychomotor epilepsy and 
reactive depression.  

A June 1979 psychological care note authored by a state 
department of corrections official, as the Veteran was then 
incarcerated, indicated that  psychiatric referral was not 
recommended nor were visits with a psychologist feasible or even 
desirable.  Strict behavioral limitations were recommended, as 
the Veteran was described as "aggressive and extremely 
manipulative."

Records from the North Carolina Department of Corrections, for 
the period from February 1977 trough January 1980, reflect an 
initial psychiatric assessment conducted from February to April 
1977, wherein the diagnoses were "borderline personality 
organization," psychomotor epilepsy and reactive depression.

A July 1978 statement by a private physician contained a 
diagnosis of a borderline personality disorder.  The private 
treatment records from Wayne County Mental Health Center, dated 
from August 1988 to October 1988, included diagnoses of 
depressive disorder, not otherwise specified, and personality 
disorders.  The Veteran expressed frequent complaints of 
experiencing nightmares related to his service in Vietnam; 
however, there was no diagnosis of PTSD.

The Veteran was afforded a VA examination in August 1986.  He 
reported that since his discharge from service he had been 
imprisoned for 51/2 years for involuntary manslaughter, for an 
incident that occurred in 1971.  He alleged that since his return 
from Vietnam he had experienced personality changes, sleep 
difficulties, problems with employment, relationship 
difficulties, and substance abuse.  He characterized his 
experiences in Vietnam as "very bad."  He indicated that he 
witnessed a friend get his face "blown away."  The examiner 
reported that it was difficult to get a clear picture of the 
Veteran's experience in Vietnam.  

Mental status examination revealed someone somewhat reluctant to 
talk about their experiences; he was non-specific regarding the 
details of his traumatic experiences.  Although he reported sleep 
difficulties, he did not specifically complain of nightmares.  He 
did have some intrusive thoughts regarding Vietnam and an 
increased startle response to sudden and unexpected noises.  He 
had experienced difficulties relating to others and maintaining 
employment.  Mood appeared depressed, but the Veteran tended to 
minimize his depression.  The examiner's impression was that 
while some of the Veteran's symptoms were compatible with a DSM-
III diagnosis of PTSD, the Veteran did "not easily fit" that 
diagnosis.  The examiner suggested that in order to pursue the 
matter further, the Veteran should be scheduled for a 
comprehensive assessment by the PTSD program in the Psychology 
Section of the VA Hospital.  

The Veteran was accordingly afforded a comprehensive evaluation 
in September 1986.  The Veteran reported a long history of 
combat-related nightmares and occasional flashbacks dating back 
to his military experiences in Vietnam.  Throughout the 
interview, the Veteran was oriented but uncooperative.  He 
indicated that he was unaware of the purpose of the evaluation or 
why he was referred and got quite angry when he was told.  He 
stated that the primary reason for his anger was that he thought 
he could not properly be evaluated by an examiner who had never 
been to Vietnam.  He also cited past difficulties with the VA 
system and Federal Government as sources of anger.  The examiner 
reported that as a result of these alleged difficulties, he was 
very noncompliant and only offered scant  details in response to 
questions asked of him.  The Veteran also appeared quite 
suspicious of the evaluation.  

The examiner reported that due to these factors, the validity of 
the evaluation was "significantly compromised," making any firm 
diagnostic impression unlikely.  During his tour of duty in 
Vietnam, the Veteran was primarily at Cu Chi as a bridge builder.  
Although his duty assignment did not require him to go on combat 
patrols or engage with the enemy, the Veteran indicated he often 
received incoming fire.  He claimed that he never saw anyone get 
hit by incoming or outgoing rounds during these encounters.  He 
indicated that he was personally in danger of being injured or 
killed on two or three occasions.  Due to his military 
experiences, the Veteran alleged that he experienced nightmares, 
intrusive thoughts, occasional hallucinatory/dissociative 
flashback experiences, an exaggerated startle response, 
hyperalertness, moderate depression, anxiety, and feelings of 
guilt about behavior required for survival.  He denied any 
current alcohol or drug abuse.  He preferred minimal involvement 
in social situations, due to fear of losing control, and he felt 
that others saw him as different and even plotted against him.  

The examiner's findings were that an Axis I diagnosis was 
deferred and a provisional Axis II diagnosis of paranoid 
personality disorder was endorsed.  In summary, the examiner 
reiterated that the validity of the findings of this report were 
markedly compromised.  The examiner repeated that while it was 
quite possible that the Veteran had PTSD, the information the 
Veteran provided was too sparse to confidently make a diagnosis.  
The factors that suggested a diagnosis of PTSD were possible 
recurrent experiences of combat trauma, reduced involvement in 
the external world, and recollection of traumatic events.  The 
Veteran's failure to disclose the nature of the potentially 
traumatic events mitigated against the determination of whether a 
recognizable stressor existed to evoke the symptoms of PTSD.  
More marked during the evaluation was the Veteran's distrust and 
suspiciousness.  The examiner noted these factors and evidence of 
past interpersonal difficulties suggested a diagnosis of paranoid 
personality disorder.  

Pursuant to the Board's June 1988 remand directives, the Veteran 
was afforded  additional VA examinations in December 1988.  A VA 
clinical psychologist noted that the Veteran demonstrated a 
"dichotomy of behavior."  When queried about Vietnam, he became 
quite defensive and verbally belligerent, threatening, and even 
intimidating when asked to provide specific details as to his 
Vietnam experience, and he did not give satisfactory answers to 
any of the questions.  At times, he could be more friendly and 
congenial.  

The examiner concluded that there were not very many symptoms to 
suggest a diagnosis of PTSD.  The examiner specifically found it 
"noteworthy" that when several loud noises and "sudden shocks" 
occurred in the testing room, the Veteran "gave no reaction to 
any of these situations," and that he was a "very self-centered 
individual."  

The examiner also noted that testing under the Minnesota 
Multiphasic Personality Inventory could best be described as a 
"fake bad" profile - indicating "an individual who has 
endorsed as many pathological symptoms as he can endorse without 
appearing psychotic."  The examiner noted that there was also 
"quite a disparity in the subtle vs. obvious items," which 
indicated a "deliberate attempt to misrepresent himself and to 
over-endorse areas of pathology."  The examiner observed that 
notwithstanding the Veteran's misrepresentations, the specific 
PTSD scale only gave a "possibility" of PTSD but that objective 
testing did not indicate a probability of that disorder and his 
reported symptomatology eventually was nightmares of incoming 
rounds.  The Veteran's description of his current problems were 
very self-contained, with issues of nightmares and social 
isolation, but the reasons he gave for these behaviors were not 
consistent with a diagnosis of PTSD.  

Diagnostically, the examiner did recognize a diagnosis of PTSD.  
He acknowledged that there was a possibility of progressive fear 
on the Veteran's part that became progressively worse as the 
Veteran's tour in Vietnam lengthened.   After his discharge from 
service, there was evidence of high levels of violence with some 
fugue-like episodes or amnesic events that he could still not 
recall or deal with realistically.  The level of violence that 
the Veteran reported was quite high and appeared to have been 
rather sustained and continuous throughout the last 15-18 years.  

The Veteran was diagnosed as having possible generalized anxiety 
disorder, not truly substantiated and mixed personality disorder, 
with aggressive and dependent features.  It was noted that 
dysthymic disorder needed to be ruled out.  The examiner further 
indicated that it was apparent that the Veteran had a severe 
adjustment disorder of some nature.  

Further examination in December 1988 by a VA psychologist found 
that the Veteran related having been under fire from artillery 
and mortars but refused to provide specific information regarding 
his Vietnam experience.  The examiner noted that there were not 
many symptoms to suggest the diagnosis and objective testing did 
not indicate the probability of such a disorder.  The diagnostic 
impression was a possible generalized anxiety disorder, not truly 
substantiated, and rule out dysthymic disorder.  An Axis II 
diagnosis of mixed personality disorder, with aggressive and 
dependent features was also provided.

Treatment records from Wayne Country Mental Health Center, dated 
in August 1988, reveal a diagnosis of a depressive disorder not 
otherwise specified, and a personality disorder, not otherwise 
specified.  Upon psychological evaluation, the examiner indicated 
that the Veteran's clinical history and findings were consistent 
with a possible underlying mixed personality disorder and 
atypical depressive disorder.  
In April 1989, the Veteran's VA readjustment therapist related 
that the Veteran had experienced incoming rocket and mortar 
attacks on an average of two to three times a week while in 
Vietnam.  A major perception of this event for the Veteran was 
that he was trapped and could not find safe haven while stationed 
at Cu Chi.  He reported numerous nightmares about being shelled 
and surrounded by the Viet Cong.  The Veteran also noted several 
other stressors of being ambushed while being on convoy and 
vehicles hitting land mines.  The social worker opined that  that 
the Veteran's records documented his presence in a highly 
dangerous combat area and that his symptoms were consistent with 
a diagnosis of PTSD, delayed.  

In April 1990, the Board held that service connection was not 
warranted for an acquired psychiatric disorder, to include PTSD, 
because a psychiatric disorder was not present during service and 
the Veteran's psychiatric symptoms were not attributable to any 
psychologically traumatic incident in service or otherwise 
related to service.  

The Veteran attempted to reopen his claim on February 18, 1997.  
In support of his claim, the Veteran submitted 1995 to 1996 
treatment notes from Wayne County Mental Health Center.  These 
indicated that the Veteran was diagnosed as having a depressive 
disorder and an avoidant personality disorder. 

Subsequent to the RO's April 1997 denial of the Veteran's 
petition to reopen his claim, the Veteran was afforded a VA 
examination later that month.  He reported with complaints of 
isolation, depressed mood and sleep disturbances.  The Veteran 
was unwilling to disclose a specific stressor.  It was determined 
that the Veteran  responded to what an examiner described as his 
combat service experience with fear and a sense of helplessness.  
He reported much difficulty in crowded areas.  The examiner noted 
that the Veteran had a minimal number of connected relationships 
and a foreshortened sense of the future.  He denied irritability, 
angry outbursts, concentration difficulties and hypervigilance.  
The clinical record, however, documented past episodes of 
violence.  Although the Veteran had some sporadic symptoms 
related to PTSD, he did not meet all the diagnostic criteria for 
a diagnosis of PTSD.  

Throughout the interview, the Veteran's speech was clear and 
coherent.  He was fully oriented and his memory appeared intact.  
Mood was guarded and affect was flat.  Thought processes were 
logical and goal directed.  There was no evidence of psychosis or 
intellectual insufficiency.  He denied any auditory or visual 
hallucinations.  He did not express any then present suicidal or 
homicidal ideation.  The Veteran's guardedness bordered on 
paranoid.  

Based upon the psychometrics, clinical interview, clinical 
observations, history, and a review of the claims file, the 
examiner concluded that the evidence did not support a diagnosis 
of PTSD related to a combat stressor.  He did report several 
symptoms that may be related to PTSD, such as sleep disturbance, 
avoidance of crowds and difficulty with loud noises.  However, 
the examiner noted that the Veteran's psychological and 
psychiatric symptoms were most clearly diagnosed as that of a 
mood disorder and a personality disorder.  The Veteran's symptoms 
of depression and difficulty with interpersonal relationships 
were affecting his social and vocational adjustment, however, 
there was no evidence at the time that they were service related.  
He was diagnosed as having late onset dysthymic disorder, 
personality disorder not otherwise specified and assigned a GAF 
score of 45.

In July 1999, the Board held that new and material evidence had 
not been presented to reopen the claim of entitlement to service 
connection for PTSD.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  

However, during the pendency of the Veteran's appeal before the 
Court, the Veteran attempted to reopen his claim for a nervous 
condition in December 1999.  He indicated that while stationed in 
Cu Chi he received notice that his first cousin had been killed 
in a bicycle accident and he went "berserk."  In December 1999, 
the RO held that new and material evidence had not been presented 
to reopen the claim for service connection for a nervous 
condition.  

In January 2000, mental status evaluation indicated that Veteran 
was compliant with his medication and treatment plan.  He was 
pleasant, polite and cooperative.  His mood was depressed and his 
affect was normal and appropriate.  He was oriented in all three 
spheres and his memory was intact.  Thought processes were 
linear, logical and goal directed.  There was no evidence of 
delusions, hallucinations, acute psychosis or mania.  He denied 
any suicidal or homicidal ideation.  He was diagnosed as having 
PTSD, dysthymia and a personality disorder, not otherwise 
specified.  He was assigned a GAF score of 50.  

The Court issued an order vacating the Board's decision in 
April 2001, and the appeal was remanded to the Board for 
readjudication in May 2001.  In August 2002, the Board held that 
new and material evidence had been presented and remanded the 
matter for additional development.  

Treatment records subsequently received indicated that after the 
terrorist attacks on September 11, 2001, the Veteran requested an 
increase in his medication due to increased stress levels and 
sleep difficulties.  He denied any depressive feelings or 
suicidal ideation.  

In April 2003, the Veteran was afforded a VA examination.  The 
Veteran was "negative" throughout the interview.  Speech was 
sometimes loud and rambling.  He was oriented in all spheres.  
His memory appeared grossly intact.  He demonstrated adequate 
reasoning ability and did not report or exhibit psychotic 
symptoms.  Mood was irritable but rapport was eventually 
established.  He denied current thoughts or plans of harming 
himself or others.  He was diagnosed as having PTSD and a 
personality disorder and assigned a GAF score of 41.  The 
examiner indicated that the Veteran had experienced serious 
deficiencies in social and occupational functioning. 

In November 2003, the Board held that service connection for PTSD 
was warranted, effective February 18, 1997.  In January 2004, the 
RO implemented the award of entitlement to service connection for 
PTSD, effective February 18, 1997, the date he filed the claim to 
reopen, and an initial rating of 30 percent was assigned. 


In March 2004, the Veteran was screened for acceptance in the 
domiciliary unit of a VA Homeless facility and was rejected.  
Subsequently, he apparently became suicidal and was sent to the 
Mental Hygiene Clinic.  When he was seen there, he denied any 
suicidal ideation and he returned to this Primary Care Team the 
next day.  He then reported feeling suicidal, with no specific 
plan, and contracted for safety.  The Veteran stated that he was 
depressed.  

Upon mental status examination, speech was normal in rate tone 
and volume.  Thought processes were goal directed.  He had no 
psychomotor agitation or retardation.  He reported suicidal 
ideations, with a vague plan to harm himself  he reported a 
history of prior suicide attempts.  He denied homicidal ideation 
as well as auditory and visual hallucinations.  There was no 
evidence of psychosis.  Insight and judgment appeared fair.  He 
was diagnosed as having chronic adjustment disorder, with mixed 
emotional features and a personality disorder, with borderline 
dependent traits.  He showed extreme evidence of dependency, and 
he was unwilling to do anything to help himself, feeling that the 
Government should take control of his life.  

In May 2004, the Veteran was admitted to the Health Maintenance 
Program Domicillary because of homelessness, medical issues, and 
psychiatric issues.  He was assigned a GAF score of 40 for his 
adjustment disorder with mixed personality features, PTSD and 
personality disorder.  

In June 2004, the Veteran was noted to be unable to maintain 
daily functioning in the community due to mistrust of others, 
isolation, and nightmares with night sweats.  However, he was 
assigned a GAF sore of 45.  His speech was coherent.  Thoughts 
were coherent and goal directed.  Mood was "fine."  Affect was 
appropriate.  He reported no suicidal or homicidal ideation or 
auditory or visual hallucinations.  He was alert and oriented in 
all spheres.  

In September 2004, the Board held that a temporary evaluation of 
100 percent was warranted effective May 4, 2004, due to 
hospitalization over 21 days.  Thereafter, the Veteran's PTSD was 
evaluated as 70 percent, effective July 1, 2004.  

In February 2006, the Veteran presented with complaints of 
nightmares four to five times a week and feelings of depression 
and suicidal ideation.  However, upon mental status evaluation, 
the Veteran appeared well-groomed and he was cooperative 
throughout the interview.  Speech was fluent.  While the 
Veteran's mood was anxious and affect was appropriate.   Thought 
flow was spontaneous and no abnormality in thought content was 
identified.  He denied any suicidal or homicidal ideation.  
Judgment and insight were fair.  He was oriented in all spheres.  
A GAF score of 40 was assigned.  

In June 2008, the Veteran was noted to be oriented in all spheres 
and he reported no thoughts or plans of self or harm to others.  

Upon mental status examination dated in September 2008, he 
appeared well-groomed and was cooperative.  Speech was fluent.  
Mood was euthymic and affect was appropriate.  Thought flow was 
spontaneous and there was no evidence of any abnormality in 
thought content.  He denied and suicidal or homicidal ideation.  
Insight and judgment were fair.  He was oriented in all spheres.  

VA mental health treatment notes dated from October 2008 through 
February 2009 indicated that the Veteran was oriented in all 
spheres and he reported no thoughts or plans of self or harm to 
others.  

In February 2010, the Veteran testified that his disability had 
remained constant since 1997, with respect to nightmares and 
panic attacks. 


Analyses

Earlier Effective Date for Service Connection for PTSD

The Veteran asserts that an effective date in 1978 should be 
assigned for the grant of entitlement to service connection for 
PTSD, based upon his initial filing of service connection for 
that benefit.  However, the Veteran does not assert, and the 
record does not suggest that he was not properly apprised of 
rating decisions  denying his attempts to reopen up to the time 
he successfully reopened his claim; nor was he not advised of his 
appellate rights.  The Veteran also does not allege, nor does the 
record indicate, that there are any informal claims that were not 
responded to by the RO.

Thus, having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against the claim and the 
appeal will be denied.

Generally, and except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2009).  If a claim for disability 
compensation is received within one year after separation from 
service, the effective date of entitlement is the day following 
separation or the date entitlement arose.  38 C.F.R. § 
3.400(b)(2).

A rating decision becomes final and binding if the Veteran does 
not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2009).  Previous 
determinations that are final and binding, including decisions of 
service connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2009).

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to reach 
back to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim."  In order for the Veteran to 
be awarded an effective date based on an earlier claim, he or she 
has to show CUE in the prior denial of the claim.  Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).  



Significantly as it directly bears upon the Veteran's principal 
assertion in support of his attempt to secure an earlier 
effective date (i.e., that he had PTSD and submitted claims for 
the disorder prior to the currently-assigned effective date), the 
law recognizes no basis for a freestanding earlier effective date 
claim from matters addressed in a final rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2009).  
However, when evidence, other than service treatment records, is 
received in the appeal period following a subsequent 
disallowance, resulting in a later grant of service connection, 
the effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2009).  VA is not required to 
anticipate any potential claim for a particular benefit where no 
intention to raise it was expressed.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).

The evidence of record shows that the Veteran filed an original 
claim of entitlement to service connection for an acquired 
psychiatric disorder in September 1978.  The evidence of record 
included service treatment records, service personnel records, 
and VA and private treatment records dated that failed to 
demonstrate an acquired psychiatric disorder attributable to 
service.  As such, the claim was denied in an October 1978 rating 
decision.  The Veteran was advised of the denial of benefits and 
did not appeal the decision or submit additional material 
evidence.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1104.

In October 1986, the Veteran attempted to reopen his claim.  In 
January 1987, the RO held that service connection was not 
warranted for an acquired psychiatric disorder, to include PTSD.  
The Veteran duly appealed.  The Board remanded the matter for 
additional development in June 1988 and July 1989.  In April 
1990, the Board held that an acquired psychiatric disorder, to 
include PTSD, was not present during service and the Veteran's 
psychiatric symptomatology was not attributable in any way to 
service.  The evidence of record include VA and private treatment 
records as well as VA examination reports dated in August 1986, 
September 1986, and December 1988.  The April 1990 Board is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.

The current claim on appeal was received on February 18, 1997.  
In April 1997, the RO held that new and material evidence had not 
been presented to reopen the claim of entitlement to service 
connection.  The Veteran appealed the April 1997 rating action 
and in July 1999, the Board held that new and material evidence 
had not been submitted to reopen the claim.  The Veteran appealed 
the decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court issued an order vacating the Board's 
decision in April 2001.  Judgment in the case was entered in May 
2001 and the case remanded to the Board for readjudication.  In 
August 2002, the Board held that new and material evidence had 
been presented and remanded the matter for additional 
development.  In November 2003, the Board held that service 
connection for PTSD was warranted, effective February 18, 1997.  

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of February 18, 
1997, is the earliest effective date assignable for service 
connection for PTSD, as a matter of law.  The date of receipt of 
the Veteran's original claim seeking service connection for a 
psychiatric disorder, characterized by a nervous condition, was 
more than one year after his separation from service in 1970.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
reopened claim, or the date entitlement arose.

As noted, service connection was originally denied by means of an 
October 1978 rating decision.  Thereafter, the Veteran 
resubmitted his claim in October 1986, and the Board held that 
service connection was not warranted for a psychiatric disorder 
in April 1990.   He next sought to have the claim for service 
connection reopened, filing a claim for service connection for 
PTSD on February 18, 1997, and service connection was ultimately 
granted effective from February 18, 1997, the date of receipt of 
the claim for PTSD. See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998), to the effect that "a claim must be filed in order 
for any type of benefit to be paid."

The Veteran has also not alleged CUE in the October 1978 rating 
decision or the April 1990 Board decision, certainly not with the 
required degree of specificity in his pleadings to constitute a 
valid claim.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 
9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

In the absence of a successful collateral attack of those earlier 
decision on the basis of CUE, there are no grounds for a free-
standing earlier effective date claim concerning matters 
addressed in that earlier, final and binding, rating decision.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Additionally, after the Board's April 1990 denial of service 
connection, the Veteran did not file to reopen his claim for 
service connection until February 18, 1997.  During the 
intervening period between the April 1990 Board denial and 
receipt of his petition to reopen this claim on February 18, 
1997, there was no formal or informal claim for VA compensation 
benefits for his PTSD, or any other acquired psychiatric 
disorder.  The Board has scrutinized the various medical records 
indicating treatment for mental symptoms .  However, there is no 
basis in any of these routine medical reports indicating that the 
Veteran had an intent to file a claim with VA for PTSD. King v. 
Shinseki, 23 Vet. App. 464 (2010); Ellington v. Nicholson, 22 
Vet. App. 141 (2007).


In view of the foregoing, the Board concludes that there is no 
basis upon which to establish an effective date for service 
connection for PTSD any earlier than that which has been 
currently assigned, i.e., February 18, 1997.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Increased Rating for PTSD

The Veteran's petition to reopen his claim of service connection 
for PTSD was received on February 18, 1997.  In November 2003, 
the Board determined that service connection for PTSD was 
warranted, effective February 18, 1997.  In January 2004, the RO 
implemented the award of entitlement to service connection for 
PTSD.  An initial disability rating of 30 percent was assigned, 
effective February 18, 1997.   In September 2004, the Board held 
that a temporary evaluation of 100 percent was warranted 
effective May 4, 2004, due to hospitalization over 21 days.  The 
RO also held that the Veteran's PTSD warranted an increase to 70 
percent, effective July 1, 2004.  

Under the General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 provides that  a 30 percent 
evaluation is assignable for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id. 


A 50 percent evaluation is assignable for psychiatric disability 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a). 
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

A score of 31-40 is assigned where there are "[s]ome impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 
(4th ed. 1994).

A score of 41-50 is assigned where there are "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
Id.  

The relevant medical evidence is detailed at length above.  
However, the Board notes that upon VA examination dated in April 
1997, the Veteran presented with complaints of isolation, 
depressed mood, sleep disturbances, and avoidance of crowded 
areas.  He had a minimal number of connected relationships and a 
foreshortened sense of the future.  Speech was clear and 
coherent.  He was fully oriented and his memory appeared intact.  
Mood was guarded and affect was flat.  Thought processes were 
logical and goal directed.  There was no evidence of psychosis or 
intellectual insufficiency.  He denied any auditory or visual 
hallucinations.  He did not express any suicidal or homicidal 
ideation.  A GAF score of 45 was assigned.

In January 2000, mental status evaluation noted a depressed mood.  
Affect was normal and appropriate.  He was oriented in all three 
spheres and his memory was intact.  Thought processes were 
linear, logical and goal directed.  There was no evidence of 
delusions, hallucinations, acute psychosis or mania.  He denied 
any suicidal or homicidal ideation.  He was assigned a GAF score 
of 50.  

Upon VA examination dated in April 2003, speech was sometimes 
loud and rambling.  The Veteran was oriented in all spheres.  
Memory appeared grossly intact.  He demonstrated adequate 
reasoning ability and did not report or exhibit psychotic 
symptoms.  Mood was irritable.  He denied current thoughts or 
plans of harming himself or others.  A GAF score of 41 was 
assigned.  The examiner determined that the Veteran had 
experienced serious deficiencies in social and occupational 
functioning. 

In March 2004, speech was noted to be normal in rate, tone and 
volume.  Thought processes were goal directed.  There was no 
psychomotor agitation or retardation.  The Veteran reported 
suicidal ideations, with a vague plan to harm himself.  He denied 
homicidal ideations as well as auditory and visual 
hallucinations.  There was no evidence of psychosis.  Insight and 
judgment appeared fair.  

In June 2004, it was determined that the Veteran was unable to 
maintain daily functioning in the community due to mistrust of 
others, isolation, and nightmares with night sweats.  However, 
his speech was coherent.  Thoughts were coherent and goal 
directed.  Mood was "fine."  Affect was appropriate.  He 
reported no suicidal or homicidal ideation or auditory or visual 
hallucinations.  He was alert and oriented in all spheres.  A GAF 
sore of 45 was assigned.  

In February 2006, the Veteran presented with complaints of 
nightmares four to five times a week and feelings of depression 
and suicidal ideation.  Upon mental status evaluation, the 
Veteran appeared well-groomed and he was cooperative throughout 
the interview.  Speech was fluent.  Mood was anxious and affect 
was appropriate.   Thought flow was spontaneous and no 
abnormality in thought content was identified.  He denied any 
suicidal or homicidal ideation.  Judgment and insight were fair.  
He was oriented in all spheres.  A GAF score of 40 was assigned.  

In June 2008, the Veteran was noted to be oriented in all spheres 
and he reported no thoughts or plans of self or harm to others.  

Upon mental status examination dated in September 2008, the 
Veteran appeared well-groomed and was cooperative.  Speech was 
fluent.  Mood was euthymic and affect was appropriate.  Thought 
flow was spontaneous and there was no evidence of any abnormality 
in thought content.  He denied and suicidal or homicidal 
ideation.  Insight and judgment were fair.  He was oriented in 
all spheres.  

VA mental health treatment notes dated from October 2008 through 
February 2009 indicate that the Veteran was oriented in all 
spheres and he reported no thoughts or plans of self or harm to 
others.  

This evidence demonstrates that an initial disability rating of 
70 percent is warranted for the Veteran's service connected PTSD 
throughout the pendency of this appeal - i.e., since February 18, 
1997.  As noted above, the 70 percent rating is warranted for 
occupational and social impairment due to certain symptoms.  The 
Veteran has been found to have disturbances of motivation and 
mood, and difficulty in establishing and maintaining work and 
social relationships.  Symptomatology associated with the 
Veteran's PTSD includes recurrent nightmares, irritability, 
paranoia, sleep disturbance, intrusive thoughts, depressed mood, 
and occasional suicidal ideation.  Additionally, he has been 
assigned GAF scores between 35 and 50 that primarily indicate 
serious symptoms.

A disability rating higher than 70 percent is not warranted at 
any point in this appeal because there is no medical evidence 
that the Veteran's service-connected PTSD has resulted in total 
occupational and social impairment.  A review of the evidence 
does not reveal that the Veteran experiences gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting others or disorientation to time or place.  The 
Veteran has been noted to be able to maintain minimum hygiene.  
Although there is documentation of suicidal ideation, the Veteran 
has consistently denied any intent or plan.  
In conclusion, a disability rating of 70 percent, but no higher 
is warranted for the Veteran's PTSD throughout the pendency of 
this appeal.


ORDER

An effective date earlier than February 18, 1997, for the grant 
of service connection for PTSD is denied.

From February 18, 1997, to May 4, 2004, an initial disability 
rating of 70 percent for PTSD is granted.

Beginning July 1, 2004, an initial disability rating higher than 
70 percent for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


